DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 2 encompassing claims 34 and 37 in the reply filed on 08-17-2022 is acknowledged. Applicant further elected species of antigen binding protein that binds to CD3 epsilon K73 and CD3 delta K82.  Claims 34 and 37 read on the elected species and group and are examined on the merits below. 
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 34,37 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ippoliti et al (World Journal of Transplantation, 2015 December 24; 5(4): 261-266). The instant claims describes an antigen binding molecule that contacts the residues  CD3 epsilon K73 and CD3 delta K82 of the TCR-CD3 complex. The disclosure of Ippoliti describes the rabbit anti-thymocyte globulin polyclonal antibody therapeutic which comprises a variety of target human leukocyte antigens including the CD3/TCR complex of T cells (Table 1). The disclosure describes that the polyclonal thymoglobulin is utilized widely after solid organ transplantation (human) as an induction therapy. As a polyclonal antisera, which has a component antibodies directed to the CD3/TCR complex, it would be an inherent feature of the product to comprise at least a level of antibody which bind the full complement of antigenic determinants found on human thymocytes and the CD3 complex. Thus, one would expect the thymoglobulin to comprise antibody which satisfy the binding requirements of the instant claim 34. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 34 and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In claim 34 applicant claims an antigen binding protein which contacts particular residues CD3 epsilon K73 and CD3 delta K82 as elected. With respect to the terminology  “antigen binding protein” applicant claims a wide genus of antigen binding protein which may bind to these particular epitopes , including small molecule chemical entities, a wide variety of antibody and antibody like products , and even nucleic acid molecules such as aptamers. In the specification however, the applicant describes only antibody molecules which may satisfy the claimed binding function. Furthermore, with respect to the singular antibody species the applicant has structurally described through sequence disclosure  a single antibody binder “F2B” which satisfies the required binding function as directed to the particular epitopes.  In contrast to what is disclosed in the specification applicant has claimed through the terminology of binding to particular epitope of the CD3 molecules a large genus of antibody molecule even as defined by the CDR1-CD3 of the heavy and light chains of traditional antibody molecules.  The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See MPEP 2163(II)(A)(3)(a)(ii).   The state of the art with regards to antibody structure-function correlations is such that antibody variable regions (VH and VL are composed of a heavy and light chain, each involved in providing binding specificity. Variability in the antigen binding site is achieved by V(D)J recombination via heavy and light chain pairing, with the most diverse regions being the 6 CDR regions in the heavy and light chain. While the heavy chain is the most diverse, light chains are also important for binding specificity of antibodies, and swapping light chains can also change the antigen specificity of the antibody. For an example of the complexity, diversity, and unpredictability of antigen binding derived from antibody molecules one can look to the disclosure of Rabia et al (Biochemical Engineering Journal 137 (2018) 365–374), which teaches that the maximal chemical diversity of antibody CDRs is unimaginably large and is extremely challenging to define the sequence determinant of antibody specificity (see page 4). Rabia also teaches that single point mutations in CDR regions can alter binding specificity, and that such mutations are highly context dependent, and the same mutations can lead to opposite impacts on antibody specificity in different antibody sequences (see page 5, in particular).  
For example of the complexity, diversity and unpredictability of binding derived from protein-protein interactions one may look to the disclosure of Lloyd et al. (Protein Engineering, Design & Selection vol. 22 no. 3 pp. 159–168, 2009).With respect to viable binding molecules (antibody) to a particular antigen (protein), Lloyd illustrates the tremendous diversity of VH and VL pairings and also usage of diverse repertoire of the highly variable antibody VH and VL sequences corresponding to what amounts to a diverse variable and unpredictable mix of amino acid sequences which bind to antigen through protein-protein interactions. (see Lloyd fig 1, 2, and p167 paragraphs 1-2)
Furthermore, of additional relevance to the instant claimed epitope binding function of the (antibody) binding molecule the disclosure of Goel et al (Journal of Immunology (2004) 173 (12): 7358-7367) describes the structural features of 3 antibody which bind a particular epitope of a 12mer peptide which mimics mannopyranoside carbohydrate molecule.  The three antibody which recognize the same epitope comprise widely divergent CDR compositions when compared side by side (figure 3 for reference). Thus, defining an antibody by the binding target epitope by disclosing a singular antibody which comprises a particular set of CDR 1-3 of the heavy and light chain does not allow one to predictably envision the components of the entire genus as is instantly claimed.  
Thus, one of skill in the art would conclude that applicant has not disclosed a sufficient representative number of species of the claimed genus to satisfy the written description requirement. 
Conclusion
Summary: No Claims are allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HARTNETT whose telephone number is (571)272-3077. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HARTNETT/             Examiner, Art Unit 1644              

/AMY E JUEDES/           Primary Examiner, Art Unit 1644